DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Regarding Claim 8: Please cancel claim 8.
Regarding Claim 9: Please cancel claim 9.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2 and 4-7 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 7. Claim 1 includes a pre-strain unit for a T-bolt during a release process of two components connected by the T-bolt, the unit comprising: a slider; a frame for providing a linear guiding for said slider; and means for pre-straining said slider in said frame against a head of said T-bolt to keep, during the release process, at least a part of the T-bolt protruding from the two components, said frame further comprising two opposite guiding parts adapted to receive said head of said T-bolt there between to provide a guidance for said head of the T-bolt when straining the means for pre-straining in combination with all other elements of the claim. Claims 2 and 4-6 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 7 includes a rack for receiving multiple modules and configured to be mounted to a main .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841